McCLELLAN, J.
I concur in the conclusions of my Brother Mayfield, first, that the exclusion, on motion, of all of a plaintiff’s evidence is error, and presumptively injurious; but that the latter may be and is refuted, and reversible error averted, if the entire evidence so excluded did not make out a prima facie case for the plaintiff; and, second, that the practice of excluding, on motion, the entire evidence of the plaintiff, on the asserted ground of its insufficiency to sustain, prima facie, the plaintiff’s case, is fundamentally wrong and ought not to be longer sanctioned. The movant, in such case, should be put to his right to demur to the evidence, or relegated to his other right to test the question by special written charge.